Citation Nr: 0710311	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a claimed small intestine perforation.  

2.  Entitlement to service connection for a claimed left 
ankle disorder, to include as secondary to the veteran's 
service-connected status post stripping of varicose veins of 
the right lower extremity.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected status post stripping of varicose veins of the 
right lower extremity.  





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

The reopened claim of service connection for a low back 
disorder, as well as the claim for compensation under 
38 U.S.C.A. § 1151 for a small intestine perforation, are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a left ankle disorder in service or for many 
years thereafter.  

2.  The currently demonstrated left ankle disorder is not 
shown to be due to ay event or incident of the veteran's 
period of active service or to have been caused or aggravated 
by the service-connected status post stripping of varicose 
veins of the right lower extremity.  

3.  The veteran's initial claim of service connection for a 
low back disorder, to include as secondary to the service-
connected status post stripping of varicose veins of the 
right lower extremity, was denied in a series of unappealed 
rating decisions issued between May 1976 and August 1981.  

4.  The additional evidence received since the August 1981 
rating decision is new and further establishes a current 
diagnosis of a low back disorder.  


CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disability due to 
disease or injury that was incurred in or aggravated by 
active service; nor is any proximately due to or the result 
of the service-connected status post stripping of varicose 
veins of the right lower extremity.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back disorder, to 
include as secondary to the service-connected status post 
stripping of varicose veins of the right lower extremity.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed left ankle disorder.  Moreover, there 
is no indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only service connection 
claims.  With such cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to service connection for a left ankle 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected right varicose veins disorder and 
his claimed left ankle disorder.  As such, no action is 
required to establish the "baseline level of severity" of 
his nonservice-connected left ankle disorder, and the newly 
enacted provisions of 38 C.F.R. § 3.310(b) are not directly 
relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

The Board has reviewed the veteran's service medical records 
and observes that they are negative for complaints or 
findings of, or treatment for, a left ankle disorder.  

In January 2003, the veteran was treated at a VA facility for 
swelling and tenderness of the left ankle.  In describing the 
veteran's complaints, the examiner related that "[t]his 
swelling [was] not new as he ha[d] had swelling in [the] past 
secondary to his varicose veins."  

An impression of "[l]eft ankle questionable fracture concern 
for the inability to perceive pain there and possibility of a 
fracture" was rendered.  The X-ray studies from the same 
month confirmed soft tissue swelling, calcified calcaneal 
spurs and mild degenerative disease of the left ankle.  

The veteran underwent a VA orthopedic examination in March 
2004, with an examiner who indicated that "[a]ccording to 
the file, he had right leg veins stripped in the service, and 
now, the left ankle roll[ed] over."  

Following an examination, the examiner confirmed complaints 
of weakness in the left ankle and a tendency to roll it out 
on occasion.  Nevertheless, the examiner stated that it was 
not at all likely that the veteran's left ankle degenerative 
joint disease and tendency to roll out were related to his 
vein stripping of the right leg.  

The Board has reviewed the competent medical evidence of 
record cited hereinabove but does not find that the competent 
medical evidence of record supports the veteran's claim.  

The January 2003 report reflects only that the examiner 
restated the veteran's reported history of left ankle 
symptomatology secondary to his service-connected right 
varicose vein disorder, with no further commentary from the 
examiner in this regard and no indication of a claims file 
review.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative).  

The unfavorable March 2004 VA examination opinion, by 
contrast, was based on a review of records from the claims 
file and indicates the absence of a causal relationship 
between the right varicose veins disorder and the left ankle 
disorder.  This report has very substantial probative value 
given the claims file review.  Id.  

The Board also observes that there is no evidence of record 
whatsoever supporting a casual link between the claimed left 
ankle disorder and any event or incident of the veteran's 
period of service.  

In this case, the only other evidence of record supporting 
the veteran's claim is his own lay opinion, as indicated in 
the February 2005 Notice of Disagreement.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left ankle 
disorder, to include as secondary to the service-connected 
status post stripping of varicose veins of the right lower 
extremity, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


III.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder

Preliminarily, the Board notes that the RO has addressed the 
veteran's claim of service connection for a low back disorder 
on a de novo basis despite the existence of several prior 
final denials of this claim, described in further detail 
below.  

Given these denials, the Board has a legal duty to address 
the "new and material evidence" requirement of 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  The issue on 
appeal will therefore be addressed as such.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 
(1993).  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's initial claim of service 
connection for a low back disorder was denied in a May 1976 
rating decision on the basis that such disorder was not shown 
in service and was in no manner etiologically related to his 
service-connected varicose veins.  The veteran was notified 
of this decision in June 1976 but did not respond within the 
following year.  

The veteran's claim was subsequently denied in rating 
decisions issued in February and August of 1981, and he was 
notified of these denials in, respectively, February and 
September of 1981.  Again, however, the veteran did not 
submit a Notice of Disagreement within the one year periods 
following both denials.  

The Board therefore finds that all noted rating decisions, 
the most recent of which was issued in August 1981, are final 
under 38 U.S.C.A. § 7105(c).  The question for the Board now 
is whether new and material evidence has been received in 
support of the veteran's claim since the issuance of the 
August 1981 decision.  

In this regard, the Board observes that the new evidence 
added to the claims file since the August 1981 denial 
includes a November 2000 VA x-ray report of the lumbosacral 
spine, showing degenerative disease and facet arthropathy 
that was severe from L3 through S1, degenerative disc 
disease, and mild scoliosis convex right.  

This new evidence provides greater insight into the nature of 
the veteran's claimed low back disorder.  It thus serves to 
further establish the fact that a current low back disorder 
exists, and such a diagnosis is necessary to raise a 
reasonable possibility of substantiating the veteran's claim.  

Accordingly, it is the determination of the Board that new 
and material evidence has been submitted to reopen a claim of 
service connection for a low back disorder, to include as 
secondary to the service-connected status post stripping of 
varicose veins of the right lower extremity.  To this extent, 
the appeal is allowed.  

For reasons described in further below, additional 
evidentiary development is required under 38 U.S.C.A. 
§ 5103A(d) before a final Board adjudication on this claim 
can be made.  This development will be accomplished on 
remand.  



ORDER

Service connection for a claimed left ankle disorder, to 
include as secondary to the service-connected status post 
stripping of varicose veins of the right lower extremity, is 
denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, to 
include as secondary to the veteran's service-connected 
status post stripping of varicose veins of the right lower 
extremity, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  



REMAND

The claims file contains several medical reports indicating a 
possible causal relationship between the veteran's claimed 
low back disorder and service.  

A March 1976 VA examination report indicates that the 
examiner was not certain that the varicose veins contributed 
to the veteran's back complaints, but this examiner 
recommended an evaluation with an orthopedist for an 
evaluation of the back disorder.  

A January 1981 private doctor's statement indicates that the 
veteran "ha[d] had chronic low back pain on and off since 
his release from the [s]ervice."  Given this evidence, the 
Board finds that a VA examination addressing the etiology of 
the veteran's low back disorder is "necessary," pursuant to 
38 U.S.C.A. § 5103A(d).  

As to the section 1151 claim, the veteran has asserted that 
he incurred residual damage due to a small intestine 
perforation cased by Naproxen prescribed by a VA physician.  

In March 2004, the veteran's claims file was reviewed by a VA 
treatment provider to determine whether there was any 
negligence on the part of VA in ordering Naproxen.  

The reviewer indicated that Naproxen had been initially 
ordered in October 2000, with six refills.  However, the 
reviewer was unable to find any documentation of a small 
bowel perforation in the patient.  It was noted that such 
perforation might have occurred and been treated at another 
hospital, but there was no such information available at the 
present time.  The reviewer indicated that a further opinion 
could be made once such information was made available.  

Subsequently, the RO notified the veteran in April 2004 of 
the need for additional medical evidence.  Following this 
notification, the RO received the report of a January 2001 
private hospitalization, indicating hemoccult positive 
stools, chronic constipation, trouble with bowel movements, 
and gastrointestinal bleeding of questionable etiology.  A 
follow-up colonoscopy was recommended.  

Given this newly received evidence and the recommendations of 
the treatment provider who reviewed the claims file in March 
2004, the Board finds that a VA examination addressing the 
nature and etiology of the veteran's claimed disorder would 
be helpful in reaching a determination on the section 1151 
claim.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of his claimed low back 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any current low back 
disability had its clinical onset during 
service or is causally related to some 
event or incident of the veteran's period 
of active service or otherwise was caused 
or aggravated by his service-connected 
right lower extremity varicose vein 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  

2.  The veteran should also be afforded a 
VA gastrointestinal examination, with an 
appropriate examiner, to determine the 
nature and likely etiology and of his 
claimed small intestine perforation.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that a current small 
intestine disability, if present, is 
attributable to carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault on the 
part of VA treatment providers, 
particularly in regard to the 
prescription of Naproxen.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


